DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2013/0233886) in view of Nathan (US 9586727).
Long discloses a pouch comprising: a) first and second walls of flexible material having mating peripheral edges which form an enclosure (102, 104; Figs. 1A, 1B), said pouch having a width, a first end, a closed second end (left end Fig. 1A), and first and second side seals which extend from said first end to said second end (106s);and c) a gusset formed near said second 
However, Nathan teaches a similar packaging wherein the first end (26) is initially open, and the packaging has a frangible seal (30, 66, 68) spaced apart from the second end, said frangible seal extending across a major portion of said width (see Fig. 4) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the frangible seal taught by Nathan to the container taught by Long, in order to separate the contents from the dispensing opening by providing a barrier (col. 5, ll. 5-15).
Long as modified above further results in a device wherein said first end is hermetically sealed after a substance has been inserted into said enclosure (Nathan col. 2, ll. 50-55); said frangible seal includes a strip of thermoplastic material positioned across a major portion of said width (Nathan col. 6, ll. 43-45); said frangible seal extends across said width (see Nathan Fig. 4).  
Regarding claim 5, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the seal height specifically being at least about 0.25 centimeters as claimed. 
It would have been an obvious matter of design choice to make the frangible seal have a height of at least about 0.25 cm as claimed, since such a modification would 
Long as modified above further results in a device wherein said substance, which is retained in said enclosure, can be dispensed in a controlled manner through said dischargePage 3 of 15Response to Office dated August 31, 2020Serial Number 16/470,135Docket: 21013-US opening when an external pressure is applied to said pouch, and said external pressure is sufficient to break said frangible seal (functional/intended use limitation; Nathan col. 7, ll. 4-15).
Regarding claim 7, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific force for seal rupture as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frangible seal such that said frangible seal can be broken by a force of at least about 800 grams force/centimeter as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Long as modified above further results in a device wherein said pouch has a longitudinal central axis and said discharge opening is aligned along said longitudinal central axis (see Long Fig. 1A).
Regarding claim 9, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the discharge opening being offset as 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the discharge opening to be offset as taught by Long, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Long as modified above further results in a device wherein said second end is sealed (via Long panel 116).  
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2013/0233886) in view of Nathan (US 9586727) as applied to claims 1-10 above, and further in view of Bell (US 6126318).
Regarding claims 11-16, Long as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the line of weakness as claimed.
However, Bell teaches a similar gusset bottom bag (1) being provided with a line of weakness positioned adjacent to said second end which extends across said width (55) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach add the tearable tab and line of weakness taught by Bell to the bottom of the packaging bag taught by Long as modified above, in order hermetically seal the bottom end discharge opening prior to tearing off the tab at the line of weakness as taught by Bell.
. 

Response to Arguments
6.	Applicant’s arguments, see the response, filed 2/24/2021, with respect to the rejection(s) of all claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Long and Nathan.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 24, 2021